BLD-203                                                    NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                             ___________

                                  No. 12-1898
                                  ___________

                                MARK GREEN,
                                         Appellant
                                    v.

 DEPARTMENT OF CORRECTIONS; DONALD KELCHNER; DEPUTY PATTON;
    PRC COMMITTEE; SGT. EWAN; SGT. KRIEDER; SGT. PALLONE; JOHN
      ANDRADE; UNIT MANAGER STEVENS; MEDICAL DEPARTMENT;
 DEPUTY KNEISS; PATRICIA GINOCCHETTI; P/A CHERYL WISNEWSKI; SCI-
 GRATERFORD WARDEN VAUGHN; LT. RANSOM; DR. BOHINSKI; DENTIST,
 SCI GRATERFORD; MAIL ROOM OFFICERS; MR. FLOOD; PROPERTY ROOM
                   OFFICERS; JENNIFER DANAKER
                ____________________________________

                On Appeal from the United States District Court
                    for the Middle District of Pennsylvania
               (M.D. Pa. Civil No. 1:05-CV-2446 & 05-cv-02562)
                  District Judge: Honorable Sylvia H. Rambo
                  ____________________________________

      Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
      or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                 June 14, 2012

          Before: SCIRICA, SMITH AND CHAGARES, Circuit Judges

                          (Opinion filed: June 21, 2012)

                                  ___________

                                   OPINION
                                  ___________
                                        1
PER CURIAM

      Mark Green appeals pro se from the judgment entered by the District Court on

May 31, 2012. At issue are two orders: one granting summary judgment to fourteen

Department of Corrections current or former employees (“the DOC defendants”)1 and

dismissing claims against Property Room Officers and Mail Room Officers pursuant to

28 U.S.C. § 1915(e)(2)(B); and an order granting a motion to dismiss filed by P/A Cheryl

Wisnewski and Dr. Bohinski (“the medical defendants”), medical personnel working at

the State Correctional Institution at Dallas (“SCI-Dallas”). We will summarily affirm.

                                            I.

      Green filed a complaint on November 25, 2005, which raised various claims

against the DOC defendants, Property Room Officers, Mail Room Officers, and the

medical defendants. Thereafter, Green filed an amended complaint that contained none of

the factual averments previously directed toward these defendants. Based upon the

absence of any averments directed toward them, the defendants moved to dismiss. Green

sought leave to amend his complaint to reintroduce his previous allegations, but the

District Court denied his motion to amend and dismissed the defendants. Following


1
 The DOC defendants consist of the following individuals: John Andrade, Jennifer
Danaker, Dentist at SCI-Graterford, Sgt. Ewan, Mr. Flood, Patricia Ginocchetti,
Superintendent SCI-Camp Hill Donald Kelchner, Deputy Kneiss, Sgt. Krieder, Sgt.
Pallone, Deputy Patton, Lt. Ransom, Unit Manager Stevens, and SCI-Graterford Warden
Vaughn.

                                            2
resolution of Green‟s remaining claims, judgment was entered, and Green timely

appealed. On August 19, 2010, this Court vacated the District Court orders (1) denying

Green‟s motion for leave to amend and (2) granting the defendants‟ motions to dismiss

and instructed the District Court to permit Green to file an amended complaint.

       Green re-filed his initial complaint. According to Green, the DOC defendants

caused or failed to remedy numerous administrative or medical grievances while Green

was incarcerated at SCI-Graterford, SCI-Camp Hill, and SCI-Dallas. The grievances

included allegations that DOC defendants arbitrarily denied him meals, recreation, and

proper medical care; falsely accused Green of attempted escape and other misconduct;

and improperly reclassified Green as a maximum security inmate. Green alleged that one

of the DOC defendants, Dentist, accidentally broke one of his teeth while he was

incarcerated at SCI-Graterford.2 Green alleged that property belonging to him was lost or

destroyed while he was incarcerated at SCI-Camp Hill and that unknown individuals

tampered with his mail.

       Green further alleged that the medical defendants violated his rights under the

Eighth Amendment. According to Green, he contracted Methicillin-resistant

Staphylococcus aureus (“MRSA”) while residing at the Federal Detention Center in



2
  Green also alleged that Dr. Brooks of SCI-Dallas denied him dental treatment. Further,
the evidence presented to the District Court indicates that Green filed a grievance against
Dr. Amin of SCI-Dallas for allegedly denying him dental treatment. Neither Dr. Brooks
nor Dr. Amin is identified as a defendant in this case.
                                             3
Philadelphia.3 Beginning in September 2003, following transfer to SCI-Dallas, Green

alleged that he repeatedly sought but was refused treatment by the medical defendants for

boils caused by MRSA. Green alleged that in March 2004 he was finally admitted to the

infirmary and treated with antibiotics. According to Green, the medical defendants‟

refusal to treat him promptly for the boils resulted in Green suffering great pain, and the

boils left scars on his arms, legs, and face.

         The DOC defendants filed a motion for summary judgment. The magistrate judge

recommended that the DOC defendants‟ motion for summary judgment be granted. The

District Court granted summary judgment. The District Court also dismissed the claims

against the Property Room Officers and the Mail Room Officers.

         The medical defendants filed a motion to dismiss pursuant to Rule 12(b)(6). The

magistrate judge recommended the motion to dismiss be granted. Green filed objections

in which he expressly requested leave to amend his complaint with respect to Dr.

Bohinski. The District Court did not address Green‟s request and granted the motion to

dismiss. Green timely appealed.

                                                II.

         We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. We exercise

plenary review of the District Court‟s grant of the DOC defendants‟ motion for summary

judgment. DeHart v. Horn, 390 F.3d 262, 267 (3d Cir. 2004). Summary judgment is


3
    Green also allegedly suffers from frequent urination, back pain, diabetes, high blood
                                               4
proper where, viewing the evidence in the light most favorable to the nonmoving party

and drawing all inferences in favor of that party, there is no genuine issue of material

fact, and the moving part is entitled to judgment as a matter of law. Kaucher v. Cnty. of

Bucks, 455 F.3d 418, 422-23 (3d Cir. 2006); Fed. R. Civ. P. 56(a). Our review of a

district court‟s dismissal for failure to state a claim is also plenary. Leuthner v. Blue

Cross & Blue Shield of Ne. Pa., 454 F.3d 120, 124 (3d Cir. 2006). We must accept as

true all of the allegations contained in the complaint and draw reasonable inferences in

favor of the plaintiff. See Erickson v. Pardus, 551 U.S. 89, 93-94 (2007); Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). To survive dismissal, a complaint must contain

sufficient factual matter, accepted as true, to “state a claim to relief that is plausible on its

face.” Iqbal, 556 U.S. at 678 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)).

                                               III.

       We will first summarily affirm the order of the District Court that properly granted

the DOC defendants summary judgment because no substantial question is presented by

this appeal, Third Circuit LAR 27.4 and I.O.P. 10.6. The District Court granted summary

judgment on three distinct grounds.

                                               A.




pressure, and an irregular heartbeat.
                                                5
       The Prisoner Litigation Reform Act of 1995 (“PLRA”), Pub. L. No. 104-134, 110

Stat. 1321 (1996), requires a prisoner to present his claims through an administrative

grievance process before seeking redress in federal court. 42 U.S.C. § 1997e(a). A

prisoner must exhaust all administrative remedies as to any claim that arises in the prison

setting. Porter v. Nussle, 534 U.S. 516, 532 (2002). Here, ten of the DOC defendants

presented undisputed evidence that demonstrates Green failed to properly exhaust

available administrative remedies regarding his claims against them.4

                                            B.

       “A[n individual government] defendant in a civil rights action must have personal

involvement in the alleged wrongdoing; liability cannot be predicated solely on the

operation of respondeat superior.” Evancho v. Fisher, 423 F.3d 347, 353 (3d Cir. 2005)

(quoting Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988)). Here, Green failed

to allege any personal involvement on the part of DOC defendants Kelchner and Vaughn.


4
  Failure to properly exhaust administrative remedies applies to the following DOC
defendants: Andrade, Danaker, Ewan, Flood, Ginocchetti, Kneiss, Krieder, Pallone,
Patton, and Ransom. To the extent Green alleged Andrade violated his procedural due
process rights under the Fourteenth Amendment by denying his request to call a witness
during a misconduct hearing and that resulted in Green being placed in the restrictive
housing unit for sixty days, we note that disciplinary sanctions, including placement in
segregated confinement, “are rarely sufficient, without more, to establish the kind of
„atypical‟ deprivation of prison life necessary to implicate a liberty interest.” Smith v.
Mensinger, 293 F.3d 641, 653 (3d Cir. 2002) (upholding dismissal of due process claim
because seven months' disciplinary confinement was insufficient to constitute a due
process deprivation).


                                             6
Also, to the extent Green alleged that Ginochetti and Stevens failed to properly address

his grievances during the administrative process, we conclude that such an administrative

role does not establish personal involvement in the alleged underlying wrongdoing,

absent evidence that the defendants engaged in retaliation. See, e.g., Mitchell v. Horn,

318 F.3d 523, 530 (3d Cir. 2003). There is no such evidence here.

                                             C.

       To state a claim under the Eighth Amendment for denial of medical care, an

inmate-plaintiff must allege that (1) the defendant was deliberately indifferent to his

medical needs and (2) those needs were serious. Rouse v. Plantier, 182 F.3d 192, 197 (3d

Cir. 1999) (citing Estelle v. Gamble, 429 U.S. 97, 103 (1976)). Mere negligence is not

sufficient. Estelle, 429 U.S. at 106 (“Medical malpractice does not become a

constitutional violation merely because the victim is a prisoner.”). Here, Green alleged

that the Dentist at SCI-Graterford accidentally broke his front tooth. Accepting Green‟s

allegation as true, such negligent conduct does not violate the Eighth Amendment.5

                                            IV.


5
  There is no evidence that Green exhausted administrative remedies regarding his claim
against the Dentist at SCI-Graterford. As noted, supra, Green also alleged that Dr.
Brooks, a dentist at SCI-Dallas, denied him dental treatment. Green exhausted his
administrative remedies against Dr. Brooks. However, Dr. Brooks is not identified as a
defendant in this case. Nevertheless, we note that the undisputed evidence demonstrates
that Dr. Brooks recommended that Green‟s tooth be extracted but that Green refused this
treatment. Similarly, the undisputed evidence demonstrates that Dr. Amin, another dentist
at SCI-Dallas, recommended the same treatment, but Green refused.

                                             7
       We will also summarily affirm the order of the District Court that dismissed the

claims against the Property Room Officers and the Mail Room Officers because no

substantial question is presented by this appeal. Green failed to set forth any allegations

of personal involvement on the part of either the Property Room Officers or the Mail

Room Officers. Rode, 845 F.2d at 1207.



                                             V.

       We will also summarily affirm the order of the District Court that properly

dismissed the claims against the medical defendants. The District Court determined that

Green failed to aver that the medical defendants were deliberately indifferent to a serious

medical need in violation of the Eighth Amendment. We agree.

       Deliberate indifference occurs when “[an] official knows of and disregards an

excessive risk to inmate health or safety.” Farmer v. Brennan, 511 U.S. 825, 837 (1994).

Mere negligence is not sufficient. See Estelle, 429 U.S. at 106. Rather, deliberate

indifference comprises a conscious disregard of a serious risk. Rouse, 182 F.3d at 197.

For example, deliberate indifference has been found “where the prison official (1) knows

of a prisoner's need for medical treatment but intentionally refuses to provide it; (2)

delays necessary medical treatment based on a non-medical reason; or (3) prevents a

prisoner from receiving needed or recommended medical treatment.” Id. (citing Durmer

v. O'Carroll, 991 F.2d 64, 68 (3d Cir. 1993)).

                                              8
       Green averred that Wisnewski repeatedly refused to treat him for what he believed

to be MRSA. Further, Green averred that he wrote to Bohinski and informed him of

Wisnewski‟s repeated refusals. However, there is no averment that supports an inference

that Wisnewski or Bohinski was aware that Green had contracted MRSA, or that there

was a serious risk that Green suffered from the disease. Accordingly, Green has not

properly pleaded a claim under the Eighth Amendment.

       Under Rule 15(a), if a plaintiff requests leave to amend a complaint before a

responsive pleading is filed, “such leave must be granted in the absence of undue delay,

bad faith, dilatory motive, unfair prejudice or futility of amendment.” Grayson v.

Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002) (citing Foman v. Davis, 371 U.S.
178, 182 (1962)). Further, unless amendment would be inequitable or futile, a district

court has an obligation to inform a plaintiff of his right to amend. Grayson, 293 F.3d at

108. Absent a justifying reason, the refusal to grant leave to amend constitutes an abuse

of discretion. Id.

       Green sought leave to amend his complaint with respect to Bohinski before any

responsive pleading was filed. Although the District Court did not address Green‟s

request, based upon the record before us, we conclude that it would be inequitable to

grant him leave to further amend his complaint. An examination of the record reveals that

Green has been granted ample opportunity to amend his allegations directed toward the

medical defendants. This Court previously remanded this matter to the District Court

                                             9
precisely so these allegations could receive proper review. In turn, the report and

recommendation of the Magistrate Judge put Green on notice that his second amended

complaint was deficient in that it failed to set forth facts to allege deliberate indifference

against either of the medical defendants. Mere conclusory statements in this regard, as

contained in Green‟s second amended complaint and in his brief in opposition to the

motion to dismiss, are not sufficient. See Phillips v. Cnty. of Allegheny, 515 F.3d 224,

231 (3d Cir. 2008) (The federal pleading standard “requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do.”)

(quoting Twombly, 550 U.S. at 555).6

                                              VI.

         For the foregoing reasons, we will summarily affirm the judgment of the District

Court.




6
  Further amendment would also be futile. At most, Green‟s allegations directed toward
Bohinski suggest that he failed to properly supervise Wisnewski. Such conduct will not
support a claim. Evancho, 423 F.3d at 353 (requiring personal involvement in the alleged
wrongdoing). Although the question of futility is closer regarding his allegations directed
toward Wisnewski, Green has repeatedly failed to set forth sufficient factual allegations
which would establish deliberate indifference.
                                             10